DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 

Regarding claim 2, the reference to “…a Lisfranc's joint of the foot …” renders the claim unpatentable. 
Regarding claim 3, the reference to “…a Chopart joint 25of the foot…” renders the claim unpatentable. 
Regarding claim 9, the reference to “…the foot …” renders the claim unpatentable. 

Any claim language drawn to encompass the human body or parts thereof are considered non-statutory subject matter.  This rejection may be obviated by utilizing the phrases “adapted to” or “configured to” prior to claiming the use of the device on a human. Appropriate correction is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrone US 20020078591 A1 (herein after Morrone).

Regarding claim 1, Morrone discloses a shoe upper (paragraph 0029) structure comprising: a first upper (as seen in annotated Figures 1 and 2) having a foot-dorsum top portion (as seen in annotated Figure 1) 5that is configured and adapted to cover at least a dorsum top region of a foot of a shoe wearer (as seen in annotated Figures 1 and 2); a second upper having a heel portion (as seen in annotated Figures 1, 2 and 3) that is configured and adapted to cover at least a heel region of the foot of the shoe wearer (as seen in annotated Figures 1, 2 and 3); and 10a stretchable portion (as seen in annotated Figures 1, 2 and 3) that generates a tensional force (paragraph 0021, 0022 and 0024) at said foot-dorsum top portion of said first upper toward a lower end of said heel portion of said second upper when a shoe is worn by the shoe wearer (as seen in annotated Figures 1, 2 and 3).  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second upper)][AltContent: textbox (First Upper)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stretchable portion)][AltContent: arrow][AltContent: textbox (Tongue portion)][AltContent: connector][AltContent: ][AltContent: textbox (Throat opening)][AltContent: arrow][AltContent: textbox (Access opening)]
    PNG
    media_image1.png
    368
    417
    media_image1.png
    Greyscale


[AltContent: textbox (Dorsum portion of the foot.)][AltContent: ]
    PNG
    media_image2.png
    344
    332
    media_image2.png
    Greyscale


15Regarding claim 2, Morrone discloses wherein said stretchable portion (as seen in annotated Figure 1) includes a stretchable area that is disposed at least at a part of an area extending from a position of a Lisfranc's joint of the foot (as seen in annotated Figure 1) to a position of a calcaneus of the foot (as seen in annotated Figure 2 and 3) at least either 20on a medial side or on a lateral side of the foot (as seen in annotated Figures 1, 2 and 3).

  
[AltContent: textbox (Dorsum top portion of the foot)][AltContent: textbox (Lateral side)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tongue portion)][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Medial side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A stretchable area that is disposed at least at a part of an area extending from a position of a Lisfranc's joint of the foot to a position of a calcaneus of the foot.)]
    PNG
    media_image1.png
    368
    417
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    570
    424
    media_image3.png
    Greyscale

[AltContent: textbox (Sole)]




Regarding claim 3, Morrone discloses wherein said stretchable portion includes a stretchable area (as seen in annotated Figures 1, 2 and 3) that is disposed intersecting a Chopart joint 25of the foot (as seen in annotated Figures 1, 2 and 3) on a medial side and a lateral side of the foot (as seen in annotated Figures 1, 2 and 3).  


    PNG
    media_image4.png
    633
    325
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    581
    625
    media_image5.png
    Greyscale


Regarding claim 7, Morrone discloses wherein said first upper constitutes a tongue portion 20of said shoe (as seen in annotated Figure 1).  

Regarding claim 10, Morrone discloses a sole (as seen in annotated Figure 3), wherein said upper 20structure includes a bottom portion (as seen in annotated Figure 3) that is fixedly attached to said sole (as seen in annotated Figure 3).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic US 7685747 B1 (herein after Gasparovic).

Regarding claim 1, Gasparovic discloses a shoe upper structure (as seen in annotated Figure 9) comprising: a first upper having a foot-dorsum top portion (as seen in annotated Figure 9) 5that is configured and adapted to cover at least a dorsum top region of a foot of a shoe wearer (as seen in annotated Figure 9); a second upper having a heel portion that is configured and adapted to cover at least a heel region of the foot of the shoe wearer (as seen in annotated Figure 9). 









[AltContent: textbox (A first upper having a foot-dorsum top portion. 5 )][AltContent: textbox (An end 5of said stretchable portion is connected to said foot-dorsum top portion of said first upper.)]

[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A second upper having a heel portion that is configured and adapted to cover at least 
a heel region of the foot of the shoe wearer. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The other end of said stretchable portion extends to said lower end of said heel portion of said second upper.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 10AAAAstretchable portion that generates a tensional force at said foot-dorsum top portion of said first upper toward a lower end of said heel portion of said second upper when a shoe is worn by the shoe wearer.)][AltContent: textbox (A dorsum top region of a foot of a shoe wearer. )][AltContent: textbox (A shoe upper structure.)]
    PNG
    media_image6.png
    619
    463
    media_image6.png
    Greyscale


 


While Gasparovic does not specifically disclose the 10thenthe stretchable portion generates a tensional force at said foot-dorsum top portion of said first upper toward a lower end of said heel portion of said second upper when a shoe is worn by the shoe wearer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the inclusion of stretchable portions would create a tensional force in the location of the foot-dorsum top portion drawing the first upper towards the heel portion of the second upper when worn since it has been held that a recitation to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus that satisfy the claimed structural limitations. ExParte Masham 2 USPQ2d 1647 (1987). Gasparovic as shown above, has the structural elements that, when in use, would indeed be capable of creating the desired tensional force upon the Dorsum region at the top of the foot.

Regarding claim 4, the modified shoe upper of the combined references discloses wherein said stretchable portion is disposed below said foot-dorsum top portion of said first upper (as seen in annotated Figure 9), and an end 5of said stretchable portion is connected to said foot-dorsum top portion of said first upper (as seen in annotated Figure 9) and the other end of said stretchable portion extends to said lower end of said heel portion of said second upper (as seen in annotated Figure 9).

Regarding claim 5, the modified shoe upper of the combined references discloses wherein said first upper is disposed inside said second upper (as seen in annotated Figure 9).  














[AltContent: textbox (The first upper is disposed inside said second upper – the second upper 902 covers the first upper 904.)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first upper is disposed outside said second upper.  )][AltContent: arrow][AltContent: connector][AltContent: textbox (Wherein said first upper and said second upper are overlapped with one another and an overlapped area between said first upper and said second upper is separated 5from one another.)][AltContent: arrow][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Stretchable portion)][AltContent: arrow]
    PNG
    media_image6.png
    619
    463
    media_image6.png
    Greyscale


Regarding claim 6, the modified shoe upper of the combined references discloses said first upper (as seen in annotated Figure 9) is disposed outside said second upper (as seen in annotated Figure 9).  

Regarding claim 8, the modified shoe upper of the combined references discloses wherein said first upper includes said stretchable portion (908, as seen above in Figure 9) that is integrated with said first upper (as seen in annotated Figure 9) and that 25constitutes a part of said first upper (as seen in annotated Figure 9), whereby an elasticity - 32-of said first upper is greater than an elasticity of said second upper (Col 3, lines 36-53 – the first upper being the interior upper being made of a flexible material capable of stretching and  the second upper being constructed of a rigid material such as leather to provide stability to the footwear would indeed have differing elasticities. The interior upper when unsecured would be required to stretch to allow access of the foot into the interior of the shoe easily.) and wherein said first upper and said second upper are overlapped with one another (as seen in annotated Figure 9) and an overlapped area between said first upper and said second upper is separated 5from one another (as seen in annotated Figure 9).   

Regarding claim 9, the modified shoe upper of the combined references discloses wherein said second upper (as seen in annotated Figure 12) includes an access opening for entry of the foot into the shoe (as seen in annotated Figure 12) and a throat opening (as seen in annotated Figure 12) that 10extends longitudinally in connection with said access opening (as seen in annotated Figure 12) and said first upper includes a tongue portion (as seen in annotated Figure 12) disposed at said throat opening (as seen in annotated Figure 12), and wherein said stretchable portion is disposed below said first upper (as seen in annotated Figure 12) and an end of said stretchable portion is connected to said first upper (as seen in annotated Figure 12) and the 15other end of said stretchable portion extends to said lower end of said heel portion of said second upper (as seen in annotated Figure 12).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First upper)][AltContent: arrow][AltContent: textbox (Second upper)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stretchable portion)][AltContent: textbox (Tongue)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Throat opening)][AltContent: arrow][AltContent: textbox (Foot access opening)]
    PNG
    media_image7.png
    609
    462
    media_image7.png
    Greyscale




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732